t c no united_states tax_court james loveland jr and tina c loveland petitioners v commissioner of internal revenue respondent docket no 10482-17l filed date r issued a notice_of_intent_to_levy to ps ps submitted an offer- in-compromise that included all requested financial information r’s collections officer rejected the offer ps chose to forgo an appeals_office hearing so that they could continue negotiations over an installment_agreement those negotiations faltered later r filed a notice_of_federal_tax_lien against ps’ property ps requested a collection_due_process cdp hearing under sec_6320 they requested that r consider the previously rejected offer- in-compromise ps also requested an installment_agreement and requested relief due to economic hardship ps did not submit financial information beyond what they had provided with the previously rejected offer-in-compromise r declined to review the offer-in-compromise because ps had had a prior opportunity for a hearing without reviewing the financial information that ps had previously provided r also declined to review the installment_agreement and the claim of economic hardship because ps did not submit financial information under sec_301_6320-1 proced admin regs a taxpayer may not raise an issue that was raised and considered at a previous cdp hearing under sec_6330 or in any other previous administrative or judicial proceeding if the taxpayer participated meaningfully in such hearing or proceeding held a meeting with a collections officer is not a prior administrative_proceeding under sec_6330 and sec_301_6320-1 proced admin regs held further the commissioner abused his discretion by failing to consider the proposed offer-in-compromise held further the commissioner abused his discretion by failing to consider the proposed installment_agreement held further the commissioner abused his discretion by failing to consider the claim of economic hardship held further we will remand this case to the appeals_office for further consideration consistent with this opinion james loveland jr and tina c loveland pro sese samuel m warren for respondent opinion buch judge this collection case comes before the court on the commissioner’s motion for summary_judgment in that motion the commissioner argues that he is entitled to a judgment in his favor because mr and mrs loveland did not submit the necessary financial information during their appeal to allow the commissioner to consider their proposed installment_agreement the lovelands contend that they submitted the necessary financial information they also argue that the commissioner did not consider the issues that they raised in their cdp hearing including an offer-in-compromise an installment_agreement and economic hardship that reduced their ability to pay we find that the commissioner abused his discretion when he failed to consider the offer-in- compromise the proposed installment_agreement and the claim of economic hardship background mr loveland is a retired boilermaker and mrs loveland is a retired teacher the last decade has held more than its share of challenges for the lovelands in the wake of the recent recession and housing crisis the lovelands lost their home to foreclosure at around the same time mr loveland became disabled as a result of a heart condition and had to leave the workforce mrs loveland survived breast cancer during this tumultuous time the lovelands stopped paying their taxes resulting in outstanding tax_liabilities for and totaling over dollar_figure in the commissioner issued a notice_of_intent_to_levy in response to which the lovelands entered into negotiations with a collections officer as a part of those negotiations the lovelands made an offer-in-compromise to submit the offer they completed a form 433-a oic collection information statement for wage earners and self-employed individuals and appended a range of financial information including bank statements pension and income documentation and information about expenses and assets as a part of that offer-in-compromise the lovelands argued that their health problems and the foreclosure constituted special circumstances that limited their ability to pay the collections officer rejected the offer-in-compromise she found on the basis of the financial information provided that the lovelands could pay the full amount and that the special circumstances the lovelands raised did not warrant a decision to accept the offer the lovelands initially appealed the decision they also wanted to pursue an installment_agreement but they were informed that a proposed installment_agreement would not be considered if they had a pending appeal of the rejected offer-in-compromise as a result the lovelands withdrew their appeal so that they could continue negotiations with the collections officer as a part of those negotiations over the installment_agreement the lovelands agreed to make voluntary payments of dollar_figure each month mr loveland believed that the agreement constituted an accepted installment_agreement the lovelands made at least two dollar_figure payments while they were working on the installment_agreement with the collections officer the lovelands were also working to borrow money secured_by an additional mortgage against a property they owned they planned to use the proceeds from the loan to make an dollar_figure payment to bring their tax_liability below dollar_figure which would qualify them for streamlined processing of their installment_agreement they submitted a loan application on date on the same day the commissioner filed a notice_of_federal_tax_lien on the property with the federal_tax_lien having been filed the lovelands were unable to secure the loan and the settlement negotiations came to a halt the commissioner issued a notice_of_federal_tax_lien filing on date and the lovelands timely requested an appeals_office hearing under sec_6320 as part of that appeal the lovelands requested that the lien be released and argued that the lien disrupted a mortgage refinance and has caused economic hardship on date an appeals officer sent the lovelands a letter scheduling a hearing for date and informing them that for a collection alternative to be considered they would need to submit a completed collection information statement form 433-a for individuals as well as supporting documents in response to the date letter mr loveland sent a letter requesting that the appeals officer take a second look at the offer_in_compromise he attached several documents to the letter including the completed form 433-a oic the lovelands’ earlier letter requesting an appeal of the previous decision to reject the offer-in-compromise and a form 433-d installment_agreement for dollar_figure per month in the letter he stated paying any amount at this time will result in economic hardship or hasten my demise he called the commissioner’s attention to his health problems and specifically asked what would be classified as exceptional circumstances 1all section references are to the internal_revenue_code in effect for all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the appeals officer declined to review the offer-in-compromise and the proposed dollar_figure-per-month partial-pay installment_agreement in declining to review either the offer-in-compromise or the proposed installment_agreement the appeals officer concluded that the offer-in-compromise was not properly appealed and that the lovelands had not submitted the necessary financial information for the proposed partial-pay installment_agreement although the appeals officer did not review the lovelands’ partial-pay installment_agreement she did calculate a monthly payment amount that would allow the lovelands to fully pay the liability in months she determined on the basis of the amount the lovelands owed that they would qualify for an 84-month installment_agreement of dollar_figure per month to fully discharge the liability on date the appeals officer conducted a hearing over the phone with mr loveland during the hearing the appeals officer explained the hearing process to mr loveland and asked whether mr loveland had appealed the rejection of his offer-in-compromise mr loveland explained that he had not appealed because he had hoped to work out an installment_agreement mr loveland informed the appeals officer that the lovelands had been working to secure a loan against their property and that the filing of the notice_of_federal_tax_lien had halted the loan application he said that he wanted the lien removed so that he could continue the refinancing process the appeals officer rejected the lovelands’ proposed dollar_figure-per-month partial-pay installment_agreement there is no evidence in the administrative record that the appeals officer considered the financial information that the lovelands had provided on date the appeals officer closed the lovelands’ appeal on date a notice_of_determination was sent to the lovelands informing them of the commissioner’s determination and their right to appeal the decision to the tax_court the notice states that the lovelands requested the withdrawal of the lien and an installment_agreement the notice also states that the appeals officer did not consider their proposed installment_agreement because the lovelands did not provide any financial information neither the notice_of_determination nor the case history notes discussed mr loveland’s medical_condition or the effect of his disability on the lovelands’ ability to pay the tax_liability on date while residing in michigan the lovelands filed a petition for redetermination of the decision to sustain the lien in that petition the lovelands stated that they disagreed with the determination because it caused economic hardship their due process rights were violated and their s pecial circumstances were not truly considered on date the commissioner filed a motion for summary_judgment arguing that the lovelands had not submitted the requested paperwork and financial information and that it was not an abuse_of_discretion to refuse to consider the offer-in-compromise or to refuse to withdraw the lien in the motion for summary_judgment the commissioner stated that the declaration of the appeals officer that conducted the hearing would be forthcoming meanwhile the court ordered the lovelands to respond to the motion they submitted a response stating that they disagree with the commissioner and the facts he has provided they argued that they did submit financial information when they submitted the form 433-a oic and substantiating documents and that the lien has caused economic hardship they also cited regulations that detail compromises to promote effective tax_administration related to taxpayers with medical conditions or disabilities that limit their ability to pay it wasn’t until after the lovelands filed their response that the commissioner submitted the declaration of the appeals officer the court continued the case to give the lovelands the opportunity to respond to the declaration in their response the lovelands again argue that they provided financial information their response included the list of documents they submitted the lovelands also attached to the response copies of the form 433-a oic and the substantiating documents as well as the rejected loan application and their form_1040 u s individual_income_tax_return discussion the question before the court is whether the commissioner is entitled to summary_judgment in his favor as a matter of law to answer that we must first answer three questions first whether the commissioner abused his discretion by failing to consider the lovelands’ proposed offer-in-compromise second whether the commissioner abused his discretion by failing to consider the financial documents submitted with the form 433-a oic when considering the lovelands’ proposed installment_agreement of dollar_figure per month and third whether the commissioner abused his discretion when he failed to consider whether the lovelands’ special circumstances and claim of economic hardship warranted an installment_agreement or some other collection alternative as a compromise to promote effective tax_administration as described in sec_301 c i a b or c proced admin regs i summary_judgment under rule a either party may move for summary_judgment regarding all or any part of the legal issues in controversy the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment only if there is no genuine dispute as to any material fact rule b 85_tc_527 the party moving for summary_judgment bears the burden of demonstrating that there is no genuine dispute as to any material fact 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment the court must consider the factual materials and the inferences drawn from them in the light most favorable to the nonmoving party 115_tc_554 when a motion for summary_judgment is made and properly supported the nonmoving party may not rest on mere allegations or denials but must set forth specific facts showing that there is a genuine dispute for trial rule d ii judicial review of appeals determinations in a cdp hearing a taxpayer may raise any issue that is relevant to an unpaid tax notice_of_federal_tax_lien or proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6320 sec_6330 in addition a taxpayer may challenge the existence or amount of the underlying tax_liability if the taxpayer did not have the opportunity to dispute the liability sec_6330 when the underlying liability is not at issue we review the commissioner’s collection determination for abuse_of_discretion 114_tc_604 114_tc_176 in reviewing for abuse_of_discretion we do not conduct an independent review of the collection alternatives we do not substitute our judgment for that of the commissioner we only ensure that the commissioner’s decision was not arbitrary capricious or without sound basis in fact or law see klein v commissioner t c __ __ slip op pincite date 125_tc_301 aff’d 469_f3d_27 1st cir generally the commissioner’s determination must take three things into consideration verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for efficient tax collection with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6320 sec_6330 117_tc_183 if the commissioner has not considered all relevant factors the proper course except in rare circumstances is to remand for additional investigation or explanation fla power light co v lorion 470_us_729 the lovelands raised three issues in their formal request for a hearing the lovelands sought to have the lien released and to have an dollar_figure-per-month partial- pay installment_agreement considered in his letter mr loveland requested that the commissioner review the offer-in-compromise and explain the term exceptional circumstance with respect to offers-in-compromise the commissioner did not consider the installment_agreement or the offer-in- compromise and made no mention of exceptional circumstances in the administrative record a consideration of the lien release and offer-in-compromise sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice sec_301_7122-1 proced admin regs sets out the grounds for compromise as well as the rules for evaluating proposed compromises the sections governing cdp hearings provide that taxpayers may offer collection alternatives which may include an offer-in-compromise sec_6330 sec_6320 we are faced with a unique question here whether negotiations with a collections officer constitute a previous administrative_proceeding under sec_6330 and sec_301_6320-1 proced admin regs the lovelands made an offer-in-compromise in a separate collection proceeding that is not before us then in the cdp hearing underlying this case they renewed their offer-in-compromise in response to a date letter from the commissioner the lovelands resubmitted their previously rejected offer-in-compromise along with their financial information sec_6330 precludes an issue from being raised if the issue was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding but what constitutes a previous administrative_proceeding sec_301_6320-1 proced admin regs states that the taxpayer may not raise an issue that was raised and considered at a previous cdp hearing under sec_6330 or in any other previous administrative 2contrary to the lovelands’ submission the commissioner stated that they did not provide any financial information the record is clear that they did or judicial proceeding if the taxpayer participated meaningfully in such hearing or proceeding whether a previously rejected collection alternative can be raised at a cdp hearing does not hinge on whether the taxpayer had a prior opportunity to challenge the rejection it hinges on whether the rejected collection alternative was actually considered at a previous administrative or judicial proceeding in other words it is not a question of whether there was a prior opportunity but whether there was a prior proceeding unlike the standard for review of an underlying liability which hinges on the mere prior opportunity to challenge the liability the standard for whether a collection issue can be raised at a cdp hearing is whether the issue was actually considered in a previous administrative or judicial proceeding sec_301 e proced admin regs the lovelands had a prior opportunity for a cdp hearing regarding their offer-in-compromise but they never availed themselves of that opportunity because they only negotiated with the collections officer and did not have a cdp hearing regarding her rejection of their offer-in- compromise they never had a prior hearing accordingly they may request consideration of the same offer-in-compromise in a subsequent cdp hearing on the same tax for the same period the regulations under sec_6320 confirm this analysis in the question and answer section of the regulations the commissioner specifically contemplates what can and cannot be raised at a cdp hearing under sec_6320 when a taxpayer has received a prior notice under sec_6330 for the same period and tax and did not request a cdp hearing regarding that notice q-e7 what issues may a taxpayer raise in a cdp hearing under sec_6320 if the taxpayer previously received a notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that notice a-e7 the taxpayer may raise appropriate spousal defenses challenges to the appropriateness of the nftl filing and offers of collection alternatives the existence or amount of the underlying liability for any_tax period specified in the cdp_notice may be challenged only if the taxpayer did not have a prior opportunity to dispute the tax_liability if the taxpayer previously received a cdp_notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer had a prior opportunity to dispute the existence or amount of the underlying liability sec_301_6320-1 q a-e7 proced admin regs while this regulation is explicit that a prior opportunity to dispute the underlying liability in a cdp hearing precludes its consideration in a subsequent cdp hearing the regulation is noticeably silent as to spousal defenses challenges to the appropriateness of the nftl filing and offers of collection alternatives id this leaves open the opportunity for a taxpayer to raise a previously rejected collection alternative if that taxpayer did not have a cdp hearing on the issue in failing to consider the lovelands’ offer-in-compromise the commissioner abused his discretion b consideration of the installment_agreement sec_6159 gives the secretary discretionary authority to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability the commissioner has the discretion to accept or reject an installment_agreement proposed by a taxpayer see sec_301_6159-1 proced admin regs we review the commissioner’s rejection of an installment_agreement for abuse_of_discretion see 123_tc_1 aff’d 412_f3d_819 7th cir as with an offer-in-compromise we do not conduct an independent review of what would be an acceptable installment_agreement nor do we substitute our judgment for that of the appeals officer see murphy v commissioner t c pincite the lovelands submitted a proposal for an dollar_figure-per-month partial-pay installment_agreement in anticipation of their cdp hearing and explicitly asked the commissioner to consider their proposal the commissioner refused to review the installment_agreement proposal because the lovelands did not provide any financial information the lovelands argue that they provided financial information in the form of their completed form 433-a oic we have previously held that it is not an abuse_of_discretion for the appeals officer to reject a collection alternative when the taxpayer does not provide the financial information necessary to evaluate the merits of the collection alternative chandler v commissioner tcmemo_2005_99 89_tcm_1133 the commissioner requested that the lovelands provide a completed form 433-a collection information statement to have their proposed installment_agreement considered the question before us now is whether the lovelands’ form 433-a oic and accompanying documents satisfied that request we have previously held that it is not an abuse_of_discretion to decline to consider a collection alternative when the commissioner has requested but not received updated financial information when that information is out of date long v commissioner tcmemo_2010_7 and internal_revenue_manual pt date states that if financial information becomes older than months and it appears that significant changes have occurred a request for updated information may be appropriate but here the administrative record does not indicate that the commissioner ever considered the financial information the age of that information or whether significant changes had occurred the stated reason for the commissioner’s rejection of the lovelands’ proposed installment_agreement was that the lovelands did not provide financial information but they did the commissioner abused his discretion in failing to consider that information c consideration of economic hardship throughout the negotiations within the administrative process and this court_proceeding the lovelands have argued that their poor health affects their ability to pay while the lovelands did not raise the issue of a compromise using the words effective tax_administration until this court_proceeding they argued that collection of the full liability would cause economic hardship in their attachments to the offer-in-compromise the lovelands explicitly argued that paying the liability in full would cause economic hardship there is no evidence in the record showing that the commissioner considered the lovelands’ claim of economic hardship or whether a compromise to promote effective tax_administration was appropriate while the commissioner noted the lovelands’ economic hardship argument in the administrative record and the notice_of_determination he never evaluated that claim it is an abuse_of_discretion for the commissioner to neglect to consider all of the issues raised by a taxpayer sec_6320 sec_6330 the lovelands explicitly raised the issue of economic hardship and the commissioner abused his discretion in failing to consider it conclusion on the basis of the administrative record the commissioner abused his discretion when he refused to consider the lovelands’ offer-in-compromise refused to consider their installment_agreement and refused to consider whether full payment of the liability would cause economic hardship we will remand this case to the appeals_office for further consideration consistent with this opinion an appropriate order will be issued
